Case 5:19-cr-00152-SVW Document 23 Filed 08/23/19

Page 10f1 Page ID #:56

   

 

 

 

  
 
  

   

 

   

Memorandum
— nT FileD yi
Subject: Date: CLERK, U. , DISTRICT COUR
. . August 22, 2019
United States v. Moghadan, AUG 93 99
EDCR 19-152(A)-SVW
To: even: ENTIAL DISTRICT OF cal
(rr
KIRY K. GRAY REEMA M. EL-AMAMY

Clerk, United States District Court
Central District of California

Assistant United States Attorney
National Security Division

For purposes of determining whether the above-referenced matter, being filed on August 23,

2019:

(a)

(b)

should be assigned to the Honorable André Birotte Jr., it
Ll is
is not

a matter that was pending in the United States Attorney’s Office (USAO) on or before
August 8, 2014, the date the Honorable André Birotte Jr. resigned from his position as the
United States Attorney for the Central District of California.

should be assigned to the Honorable Michael W. Fitzgerald, it
CI is
is not

(1) a matter that was pending in the Terrorism and Export Crimes Section in the USAO’s
National Security Division on or before August 3, 2015; (2) a matter pending in the
USAO’s National Security Section in the USAO’s Criminal Division on or before August
3, 2015, or a matter in which the National Security Section was previously involved; (3) a
matter pending in the USAO’s National Security Division on or after September 14,
2016; or (4) a matter in which Assistant United States Attorney Patrick R. Fitzgerald is or
has been personally involved or on which he has personally consulted while employed in
the USAO.

REEMA M. EL-AMAMY
Assistant United States Attorney

 
